Citation Nr: 0940324	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  08-04 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for compensation purposes 
for dental problems associated with the loss of tooth number 
19 and the surrounding teeth.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active duty service with the United States 
Army from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
compensation purposes for a dental condition.

In conjunction with his claim, the Veteran requested a 
hearing before a Veterans Law Judge.  A travel board hearing 
was provided to the Veteran in August 2009, and a transcript 
of those proceedings has been associated with the Veteran's 
claims file.

During the August 2009 hearing the Veteran indicated that 
although he had completed an appeal regarding service 
connection for compensation purposes, what he actually wanted 
was to have VA treatment for his dental problems.  The United 
States Court of Appeals for Veterans Claims (Court) 
specifically has held that a claim for service connection for 
a dental disorder is also a claim for VA outpatient dental 
treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In 
this case, only the Veteran's claim for service connection 
for compensation purposes has been adjudicated.  As the 
matter of entitlement to VA outpatient dental treatment as 
provided in 38 C.F.R. § 17.161, has not yet been addressed, 
this claim is referred to the VA Medical Center (the agency 
of original jurisdiction for the treatment claim) for action 
deemed appropriate.


FINDING OF FACT

The Veteran's loss of tooth number 19 in service was not 
caused by trauma or a disease such as osteomyelitis.


CONCLUSION OF LAW

Entitlement to service connection for compensation purposes 
for dental problems associated with the loss of tooth number 
19 and the surrounding teeth is not warranted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection 
and that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In this case, notice provided in January 2007 met 
all applicable VCAA notice requirements, and was provided 
prior to the initial adjudication of the claim.

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records.  The Veteran submitted private 
treatment records from Dr. M.J.S.  He was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  

The Veteran has not been provided an examination for his 
dental condition.  VA should obtain an examination or opinion 
to make a decision regarding a claim for disability benefits 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2008).  
In this case, there is sufficient competent medical evidence 
to make a decision on the Veteran's claim, and no examination 
is necessary.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.

Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

In the VA benefits system, dental disabilities are treated 
differently from medical disabilities.  Generally, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered 
disabling conditions and, therefore, they may not be service 
connected except for the purpose of establishing entitlement 
to VA outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381(a).  In other words, in general, 
replaceable missing teeth and periodontal disease are not 
considered disabilities for purposes of VA compensation.

The exceptions to the general rule are listed under 38 C.F.R. 
§ 4.150, Diagnostic Codes 9900 through 9916.  Specifically, 
under Diagnostic Code 9913, which governs ratings of "loss 
of teeth, due to loss of substance of body of maxilla or 
mandible without loss of continuity," certain missing teeth 
may be compensable for disability rating purposes.  38 C.F.R. 
§ 4.150, Diagnostic Code 9913.  Ratings for missing teeth 
"apply only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease, since such loss is not 
considered disabling."  Id.  

Initially, the Board notes that the Veteran made clear during 
his hearing that he is not actually seeking compensation for 
his condition; rather, he only wants treatment.  The 
Veteran's representative indicated that, "for the record, 
let it be known that [the Veteran is] not seeking 
compensation, but he is seeking . . . total dental services 
from the VA to have this condition repaired."  See Travel 
Board Hearing Transcript, page 3, August 10, 2009.  The 
Veteran did not elect, however, to dismiss his claim, and as 
such, the Board proceeds to the merits of a claim for service 
connection for compensation purposes.

The Veteran's service treatment records (STRs) show that 
tooth number 19 was extracted while the Veteran was stationed 
in Vietnam.  The fact that tooth number 19 had been removed 
was noted on the Veteran's separation examination.  

An undated note from Dr. M.J.S. indicated that the removal of 
tooth number 19 in Vietnam caused numerous dental 
complications.  Dr. M.J.S. opined that, "[p]erfectly health 
teeth, #18 and #20 were compromised using them for bridge 
abutment to aid in replacing #19.  Consequently, #20 was lost 
and now #21 has been compromised to aid in replacing #19.  In 
addition, #14 has extruded due to wear of the partial denture 
that currently is replacing #19, which affects the occlusal 
plane."  

The Veteran indicated in an undated letter that after he 
returned to the front in Vietnam following the initial 
extraction of tooth number 19, he had to be flown back to the 
rear five days later because the initial extraction had left 
part of the root and bone fragments, causing infection and 
protrusion.  Following service, the Veteran experienced 
significant problems with his teeth.

In April 2007, the Veteran provided a statement indicating 
that he "agree[d] that the dental condition was not caused 
by trauma or injury . . . ."

There is no evidence that the Veteran has ever been diagnosed 
with a bone disease such as osteomyelitis.

In short, without evidence that the Veteran suffered tooth 
loss due to trauma or some disease such as osteomyelitis, 
service connection for compensation purposes is not 
warranted.

As addressed in the introduction, the Veteran may be eligible 
for service connection for treatment purposes.  This matter 
is specifically referred back to the VA Medical Center for 
development and adjudication.


ORDER

Service connection for compensation purposes for dental 
problems associated with the loss of tooth number 19 and the 
surrounding teeth is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


